              Case 19-20485-PGH         Doc 76    Filed 12/26/19     Page 1 of 3




                         UNITED STATES BANKRUPTCY COURT
                          SOUTHERN DISTRICT OF FLORIDA
                             FT. LAUDERDALE DIVISION

 IN RE:                                                       CASE NO.: 19-20485-BKC-JKO
 MAURICE YOUNG,                                                              CHAPTER 13
        Debtor,
 _________________________________/

                  RESPONSE TO DEBTOR’S OBJECTION TO
            CLAIM NO. 3 FILED BY WILMINGTON SAVINGS FUND
     SOCIETY, FSB, D/B/A CHRISTIANA TRUST, NOT INDIVIDUALLY BUT AS
          TRUSTEE FOR PRETIUM MORTGAGE ACQUISITION TRUST

       COMES       NOW,    WILMINGTON         SAVINGS      FUND     SOCIETY,       FSB,     D/B/A

CHRISTIANA TRUST, NOT INDIVIDUALLY BUT AS TRUSTEE FOR PRETIUM

MORTGAGE ACQUISITION TRUST (“Secured Creditor”), by and through its undersigned

attorney, hereby files its Response to Debtor’s Objection To Claim No. 3 Filed By Wilmington

Savings Fund Society, Fsb, D/B/A Christiana Trust, Not Individually But As Trustee For Pretium

Mortgage Acquisition Trust (“Objection”), (DE# 69), and in support thereof states as follows:

       1. Secured Creditor holds an interest in Debtor’s real property located at 16573 SW

           19TH ST, MIRAMAR, FL 33027.

       2. Secured Creditor timely filed its Proof of Claim, Claim No. 3-1 on September 5,

           2019.

       3. Pursuant to Federal Rule of Bankruptcy Procedure 3001(f), a proof of claim (and, any

           extension, supplemental proof of claim) executed and filed in accordance with the

           Bankruptcy Rules “shall constitute prima facie evidence of the validity and amount of

           the claim.”


                                                                                             19-20485
                                                                                           19-259844
                                                                                 Response to Objection
                                                                                              Page # 1
       Case 19-20485-PGH         Doc 76       Filed 12/26/19   Page 2 of 3




4. On December 10, 2019, Debtor filed an Objection, asserting allegations opposing

   Secured Creditor’s claim.

5. Debtor asserts that the $8,277.00 are not obtainable without detailed explanation.

   Secured creditor has provided a portion of invoices in the amount of $4262.50 as

   attached as Exhibit “A”.

6. Secured Creditor’s Proof of Claim and Notice of Fees, Expenses, and Charges are

   neither incorrect nor improper as filed.

7. Secured Creditor requires additional time to review its records and investigate the

   issues raised in Debtor’s Objection, and requests a hearing be set on same.

8. Secured Creditor reserves the right to supplement its Response to Debtor’s Objection

   at any time before or at the hearing.

    WHEREFORE, Secured Creditor respectfully requests that this Honorable Court

overrules Debtor’s objection and allows Secured Creditor's Proof of Claim and Notice of

Post-Petition Mortgage Fees, Expenses and Charges as filed so as to preserve Creditor's

Claim, and for such other and further relief as the Court may deem just and proper.

                                      ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                      Attorney for Secured Creditor
                                      6409 Congress Ave., Suite 100
                                      Boca Raton, FL 33487
                                      Telephone: 561-241-6901
                                      Facsimile: 561-241-1969

                                      By: /s/April Harriott
                                      April Harriott, Esquire
                                      FBN: 37547
                                      Email:aharriott@rasflaw.com




                                                                                       19-20485
                                                                                     19-259844
                                                                           Response to Objection
                                                                                        Page # 1
              Case 19-20485-PGH        Doc 76     Filed 12/26/19    Page 3 of 3




                               CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on December 26, 2019, I caused to be electronically

filed the foregoing with the Clerk of Court by using the CM/ECF system, and a true and correct

copy has been served via CM/ECF or United States Mail to the following parties:

DEBTOR
Maurice Young
16573 SW 19th Street
Miramar, FL 33027

DEBTOR COUNSEL
Michael A. Frank, Esq.
10 NW LeJeune Rd. #620
Miami, FL 33126

TRUSTEE
Robin R. Weiner
PO Box 559007
Fort Lauderdale, FL 33355

U.S. TRUSTEE
Office of the U.S.Trustee
2025 Robert C. Byrd, US Courthouse
300 Virginia Street, East
Charleston, WV 25301



                                           ROBERTSON, ANSCHUTZ & SCHNEID, P.L.
                                           Attorney for Secured Creditor
                                           6409 Congress Ave., Suite 100
                                           Boca Raton, FL 33487
                                           Telephone: 561-241-6901
                                           Facsimile: 561-241-1969

                                           By: /s/April Harriott
                                           April Harriott, Esquire
                                           FBN: 37547
                                           Email:aharriott@rasflaw.com

                                                                                              19-20485
                                                                                            19-259844
                                                                                  Response to Objection
                                                                                               Page # 1
